DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 appears to be combining multiple embodiments of Applicant’s invention. Applicant appears to be combining a low pressure permanent mold and its associated process and a gravity permanent mold and its associated process. However, Applicant clearly states in the specification, page 8, lines 14-15, that “Instead of a low-pressure permanent mold 13, a gravity permanent mold may also be mounted on the holding frame 9” (emphasis added). This appears to indicate that the apparatus would be set up for a low-pressure process or a gravity molding process, and not simultaneously as the “and” in claim 1, line 6 suggests. For the purposes of examination, the Examiner will be interpreting the “and” in claim 1, line 6 as “or”.
The term "evenly" in claim 3 is a relative term which renders the claim indefinite.  The term "evenly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  More specifically, the use of the term “evenly” renders the distribution of the melt in the mold as indefinite.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “at least 45°”, and the claim also recites “preferably at least 90°, in particular at least 180° and preferably 360°” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 5, the phrases "preferably" and “in particular” render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 7 and 12, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In claim 7, it appears Applicant is trying to replace the pivotable retaining element with a pivotably mounted tilting plate and the retaining element is preferably a holding 
Regarding claim 8, what exactly makes a furnace a combined low-pressure bale out furnace? What particular structure is required of a bale-out furnace? It appears as though any furnace is capable of being used as a bale-out furnace. For the purposes of examination, the Examiner is treating any furnace as capable of being used as a bale-out furnace and so any furnace is a combined low-pressure bale out furnace.
Claim 13 is established as a method claim, however there are no actual method steps being performed. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. What are the metes-and-bounds of the method of claim 13?
Claim 14 appears to be combining multiple embodiments of Applicant’s invention. Applicant appears to be combining a low pressure permanent mold and its associated process and a gravity permanent mold and its associated process. However, Applicant clearly states in the specification, page 8, lines 14-15, that “Instead of a low-pressure permanent mold 13, a gravity permanent mold may also be mounted on the holding frame 9” (emphasis added). This appears to indicate that the apparatus would be set up for a low-pressure process or a gravity casting process, and not simultaneously as the For the purposes of examination, the Examiner will be interpreting the “and” in claim 14, line 7 as “or”. 
Claim 15 appears to be combining multiple embodiments of Applicant’s invention. Applicant appears to be combining a low pressure permanent mold and its associated process and a gravity permanent mold and its associated process. However, Applicant clearly states in the specification, page 8, lines 14-15, that “Instead of a low-pressure permanent mold 13, a gravity permanent mold may also be mounted on the holding frame 9” (emphasis added). This appears to indicate that the apparatus (and in turn the method) would be set up for a low-pressure process or a gravity molding process, and not simultaneously as the “and” in claim 15, line 7 suggests. For the purposes of examination, the Examiner will be interpreting the “and” in claim 15, line 7 as “or”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because Claim(s) 13 provides for the use of an apparatus, but, since the claims do not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.
Claim 13 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results In an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, 8-10, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miura et al. (JP-2010-214423; listed in the IDS filed 22 June 2018; using attached English machine translation; hereinafter “Miura”).
Regarding claim 1, Miura teaches an apparatus (see Fig. 1) for the casting of cast parts according to the permanent mold casting method comprising:
- a pivotable retaining element (frame 3, see Fig. 1; [0019]);
- a furnace (furnace 1, see Fig. 1; [0016]), or

Regarding the preamble (e.g., for the casting of cast parts according to the permanent mold casting method), if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP §2111.02(II).
Regarding the functional language (e.g., for holding a permanent mold, which is embodied to be connected to a low-pressure permanent mold in such a way that melt may be fed to the low-pressure permanent mold in accordance with the low-pressure process, which is embodied for feeding to a gravity permanent mold, wherein the gravity permanent mold may be mounted on the retaining element), the Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities. Furthermore, Applicant is reminded that apparatus claims are not limited by the material worked upon (e.g., melt), as per MPEP §2115.



Regarding claim 5, Miura teaches wherein the retaining element (frame 3, see Fig. 1; [0019]) is preferably so designed that it may be swiveled from a horizontal position into an inclined position around an angle of at least 45° (see Figs. 1, 2, and 5; bearings 9 are provided on both sides of a frame 3; [0030]).

Regarding claim 6, Miura teaches wherein holding fixtures on the retaining element (springs 15 and bolts 14, see Figs. 1 and 5; [0029]).
Regarding the functional language (e.g., for fixing at least one gravity permanent mold to the retaining element), the Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities. 

Regarding claim 8, Miura teaches wherein the furnace is in the form of a combined low-pressure bale-out furnace (see [0024]-[0025]).



Regarding claim 10, Miura teaches wherein there is provided a melt line (molten metal injection portion 17, see Figs. 1 and 3; [0028]).
Regarding the functional language (e.g., for filling a low-pressure permanent mold with melt from the furnace), the Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities. 

Regarding claim 13, Miura teaches a permanent mold (mold 4, see Figs. 1 and 5) casting method for the casting of cast parts (see [0033]-[0034]), wherein an apparatus according to claim 1 (see rejection for claim 1 above) is used.

Regarding claim 14, Miura teaches an apparatus for casting of cast parts, the apparatus comprising:
-	a retaining element (frame 3, see Fig. 1; [0019]), the retaining element
comprising a pivot mechanism (see Figs. 1, 2, and 5; bearings 9 are provided on both sides of a frame 3; [0030]);

-	a melt feed device (electromagnetic pump 5, see Fig. 1; [0016])
Regarding the functional language (e.g., for securing a permanent mold, for securing the permanent mold in different positions according to different casting configurations, for feeding melt according to a low-pressure casting process to a low-pressure permanent mold secured by the retaining element according to a low-pressure casting configuration, for feeding the melt according to a gravity casting process to
a gravity permanent mold secured by the retaining element according to a gravity
casting configuration.), the Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities. Furthermore, Applicant is reminded that apparatus claims are not limited by the material worked upon (e.g., melt), as per MPEP §2115.

Regarding claim 15, Miura teaches a method for casting of cast parts, the method comprising:
-	feeding melt from a furnace (furnace 1, see Figs. 1 and 5; [0033]-[0034]) to a permanent mold (mold 4, see Figs. 1 and 5; [0033]-[0034]) secured by a retaining

-	a melt line of the casting apparatus (molten metal injection port 17, see Figs. 1 and 5; [0033]-[0034]) feeding the melt according to a low-pressure casting process to a low-pressure permanent mold secured by the retaining element (frame 3, see Figs. 1 and 5) according to the low-pressure casting configuration (see [0033]-[0034]). 

Claims 1, 4, 5, 7-10, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miura et al. (JP-2010-214423; listed in the IDS filed 22 June 2018; using attached English machine translation; hereinafter “Miura”).

Note: In this set of rejections, the term “pivotable retaining element” is being interpreted as “the retaining element is capable of being pivoted and the retaining element does not have to be directly pivoting (i.e., it is mounted on another structure that pivots).”

Regarding claim 1, Miura teaches an apparatus (see Fig. 1) for the casting of cast parts according to the permanent mold casting method comprising:
- a pivotable retaining element (combination of ribs 13, bolts 14 and springs 15, see Figs. 1, 2, and 5; [0026] and [0029]);
- a furnace (furnace 1, see Fig. 1; [0016]), or
- a melt feed device (electromagnetic pump 5, see Fig. 1; [0016]).
 if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP §2111.02(II).
Regarding the functional language (e.g., for holding a permanent mold, which is embodied to be connected to a low-pressure permanent mold in such a way that melt may be fed to the low-pressure permanent mold in accordance with the low-pressure process, which is embodied for feeding to a gravity permanent mold, wherein the gravity permanent mold may be mounted on the retaining element), the Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities. Furthermore, Applicant is reminded that apparatus claims are not limited by the material worked upon (e.g., melt), as per MPEP §2115.



Regarding claim 5, Miura teaches wherein the retaining element (combination of ribs 13, bolts 14 and springs 15, see Figs. 1, 2, and 5; [0026] and [0029]) is preferably so designed that it may be swiveled from a horizontal position into an inclined position around an angle of at least 45° (see Figs. 1, 2, and 5).

Regarding claim 7, Miura teaches wherein the apparatus has a pivotably mounted tilting plate (frame 3, see Fig. 1; [0019]), and the retaining element (combination of ribs 13, bolts 14 and springs 15, see Figs. 1, 2, and 5; [0026] and [0029]) is preferably a holding frame which is movable on the tilting plate (see Figs. 1, 2, and 5; [0026] and [0029]).

Regarding claim 8, Miura teaches wherein the furnace is in the form of a combined low-pressure bale-out furnace (see [0024]-[0025]).

Regarding claim 9, Miura teaches wherein the apparatus includes a column press (weight 2, see Fig. 4; see [0024]-[0025]).

Regarding claim 10, Miura teaches wherein there is provided a melt line (molten metal injection portion 17, see Figs. 1 and 3; [0028]).


Regarding claim 13, Miura teaches a permanent mold (mold 4, see Figs. 1 and 5) casting method for the casting of cast parts (see [0033]-[0034]), wherein an apparatus according to claim 1 (see rejection for claim 1 above) is used.

Regarding claim 14, Miura teaches an apparatus for casting of cast parts, the apparatus comprising:
-	a retaining element (frame 3, see Fig. 1; [0019]), the retaining element
comprising a pivot mechanism (see Figs. 1, 2, and 5; bearings 9 are provided on both sides of a frame 3; [0030]);
- 	a melt line (molten metal injection portion 17, see Figs. 1 and 3; [0028]); or
-	a melt feed device (electromagnetic pump 5, see Fig. 1; [0016])
Regarding the functional language (e.g., for securing a permanent mold, for securing the permanent mold in different positions according to different casting configurations, for feeding melt according to a low-pressure casting process to a low-
a gravity permanent mold secured by the retaining element according to a gravity
casting configuration.), the Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities. Furthermore, Applicant is reminded that apparatus claims are not limited by the material worked upon (e.g., melt), as per MPEP §2115.

Regarding claim 15, Miura teaches a method for casting of cast parts, the method comprising:
-	feeding melt from a furnace (furnace 1, see Figs. 1 and 5; [0033]-[0034]) to a permanent mold (mold 4, see Figs. 1 and 5; [0033]-[0034]) secured by a retaining
element (frame 3, see Fig. 1; [0019]) of the casting apparatus (see Fig. 1) according to one of a low-pressure casting configuration (see [0033]-[0034]);
-	a melt line of the casting apparatus (molten metal injection port 17, see Figs. 1 and 5; [0033]-[0034]) feeding the melt according to a low-pressure
.

Claims 1-8, 10, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seaton et al. (US 5,163,500; hereinafter “Seaton”).
Regarding claim 1, Seaton teaches an apparatus (see Fig. 3) for the casting of cast parts according to the permanent mold casting method comprising:
- a pivotable retaining element (pallet 34, see Figs. 2-3; 4:48-62);
- a furnace (see Figs. 1 and 3; 3:62-68), or
- a melt feed device (nozzle 44, see Fig. 1 and 3; 3:62-68).
Regarding the preamble (e.g., for the casting of cast parts according to the permanent mold casting method), if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP §2111.02(II).
Regarding the functional language (e.g., for holding a permanent mold, which is embodied to be connected to a low-pressure permanent mold in such a way that melt may be fed to the low-pressure permanent mold in accordance with the low-pressure process, which is embodied for feeding to a gravity permanent mold, wherein the gravity permanent mold may be mounted on the retaining element), the Examiner has 

Regarding claim 2, Seaton teaches wherein the retaining element is horizontally movable (see Fig. 3).

Regarding claim 3, Seaton teaches a control unit (rollover loading station 39, see Fig. 3; 5:9-23).
Regarding the functional language (e.g., designed for swiveling the retaining element, so that melt may be distributed evenly in the gravity permanent mold), the Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities. Furthermore, Applicant is 

Regarding claim 4, Seaton teaches wherein the retaining element is in the form of a holding frame (pallet 34, see Figs. 2-3; 4:48-62).

Regarding claim 5, Seaton teaches wherein the retaining element (pallet 34, see Figs. 2-3; 4:48-62) is preferably so designed that it may be swiveled from a horizontal position into an inclined position around an angle of at least 45°, preferably at least 90°, in particular at least 180° (see Fig. 3 - pallet is rotated 180°) and preferably 360°.

Regarding claim 6, Seaton teaches wherein holding fixtures are provided (polymeric enveloping strip 52, see Fig. 2; 5:1-8).
Regarding the functional language (e.g., for fixing at least one gravity permanent mold to the retaining element), the Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities. 



Regarding claim 8, Seaton teaches wherein the furnace is in the form of a combined low-pressure bale-out furnace (see Figs. 1 and 3; 3:62-68).

Regarding claim 10, Seaton teaches wherein there is provided a melt line for filling a low-pressure permanent mold (see Figs. 2-3 - melt line equated to line connecting nozzle 44 to either pump 46 or furnace).

Regarding claim 13, Seaton teaches a permanent mold (molding chamber 14, see Figs. 1 and 2; 3:51-61) casting method for the casting of cast parts (see 3:40-4:47), wherein an apparatus according to claim 1 (see rejection for claim 1 above) is used.

Regarding claim 14, Seaton teaches an apparatus (see Fig. 3) for casting of cast parts, the apparatus comprising:
-	a retaining element (combination of pallet 34 and rollover loading station 39, see Figs. 2-14; 4:48-62 and 5:9-23), the retaining element comprising a pivot mechanism (see Figs. 4-14 and 5:9-6:45);
- 	a melt line (see Figs. 2-3 - melt line equated to line connecting nozzle 44 to either pump 46 or furnace); or

Regarding the functional language (e.g., for securing a permanent mold, for securing the permanent mold in different positions according to different casting configurations, for feeding melt according to a low-pressure casting process to a low-pressure permanent mold secured by the retaining element according to a low-pressure casting configuration, for feeding the melt according to a gravity casting process to
a gravity permanent mold secured by the retaining element according to a gravity
casting configuration.), the Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities. Furthermore, Applicant is reminded that apparatus claims are not limited by the material worked upon (e.g., melt), as per MPEP §2115.

Regarding claim 15, Seaton teaches a method for casting of cast parts, the method comprising:
-	feeding melt from a furnace (see Figs. 1 and 3; 3:62-68) to a permanent mold (mold 14, see Figs. 1-3; 3:40-4:47) secured by a retaining element (pallet 34, see Figs. 2-3; 4:48-62) of the casting apparatus according to one of a low-pressure casting configuration (see 3:40-4:47);
.

Claims 1, 4-6, 8-10, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merrill (US 5,601,135; listed in the IDS filed 6/22/2018).
Regarding claim 1, Merrill teaches an apparatus (see Figs. 1-9) for the casting of cast parts according to the permanent mold casting method comprising:
- a pivotable retaining element (tilt plate 45, see Figs. 1-7; 3:49-54);
- a furnace (furnace 26, see Fig. 9; 3:13-18), or
- a melt feed device (vacuum and/or an inert gas or dry air; 3:13-30).
Regarding the preamble (e.g., for the casting of cast parts according to the permanent mold casting method), if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP §2111.02(II).
Regarding the functional language (e.g., for holding a permanent mold, which is embodied to be connected to a low-pressure permanent mold in such a way that melt may be fed to the low-pressure permanent mold in accordance with the low-pressure 

Regarding claim 4, Merrill teaches wherein the retaining element is in the form of a holding frame (tilt plate 45, see Figs. 1-7; 3:49-4:8).

Regarding claim 5, Merrill teaches wherein the retaining element (tilt plate 45, see Figs. 1-7) is preferably so designed that it may be swiveled from a horizontal position into an inclined position around an angle of at least 45°, preferably at least 90° (see Figs. 1-7 and 4:27-67).

Regarding claim 6, Merrill teaches wherein holding fixtures on the retaining element (combination of removable stakes 46 and plurality of cope clamps 47, see Figs. 1-8; 3:55-4:8).


Regarding claim 8, Merrill teaches wherein the furnace is in the form of a combined low-pressure bale-out furnace (see Figs. 8-9).

Regarding claim 9, Merrill teaches wherein the apparatus includes a column press (ram actuators 39, see Figs. 1-8; 3:31-48).

Regarding claim 10, Merrill teaches wherein there is provided a melt line (riser stalk; 3:13-30).
Regarding the functional language (e.g., for filling a low-pressure permanent mold with melt from the furnace), the Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the 

Regarding claim 13, Merrill teaches a permanent mold (cope 36 and drag 34, see Figs. 1-8; 3:55-65) casting method for the casting of cast parts (see Figs. 1-8 and 3:7-30), wherein an apparatus according to claim 1 (see rejection for claim 1 above) is used.

Regarding claim 14, Merrill teaches an apparatus for casting of cast parts, the apparatus comprising:
-	a retaining element (tilt plate 45, see Figs. 1-7; 3:49-54), the retaining element
comprising a pivot mechanism (see Figs. 1-8 and 4:27-67);
- 	a melt line (riser stalk; 3:13-30); or
-	a melt feed device (vacuum and/or an inert gas or dry air; 3:13-30)
Regarding the functional language (e.g., for securing a permanent mold, for securing the permanent mold in different positions according to different casting configurations, for feeding melt according to a low-pressure casting process to a low-pressure permanent mold secured by the retaining element according to a low-pressure casting configuration, for feeding the melt according to a gravity casting process to
a gravity permanent mold secured by the retaining element according to a gravity
casting configuration.), the Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or 

Regarding claim 15, Merrill teaches a method for casting of cast parts, the method comprising:
-	feeding melt from a furnace (furnace 26, see Fig. 9; 3:13-18) to a permanent mold (cope 36 and drag 34, see Figs. 1-8; 3:55-65) secured by a retaining
element (tilt plate 45, see Figs. 1-7; 3:49-54) of the casting apparatus (see Figs. 1-8) according to one of a low-pressure casting configuration (vacuum and/or an inert gas or dry air; 3:13-30);
-	a melt line of the casting apparatus (riser stalk; 3:13-30) feeding the melt according to a low-pressure casting process to a low-pressure permanent mold secured by the retaining element (tilt plate 45, see Figs. 1-7; 3:49-54) according to the low-pressure casting configuration (see 3:13-30). 

Claims 1, 4, 5, 7-10, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merrill (US 5,601,135; listed in the IDS filed 6/22/2018).

Note: In this set of rejections, the term “pivotable retaining element” is being interpreted as “the retaining element is capable of being pivoted and the retaining element does not have to be directly pivoting (i.e., it is mounted on another structure that pivots).”

Regarding claim 1, Merrill teaches an apparatus (see Figs. 1-9) for the casting of cast parts according to the permanent mold casting method comprising:
- a pivotable retaining element (combination of removable stakes 46 and plurality of cope clamps 47, see Figs. 1-8; 3:55-4:8);
- a furnace (furnace 26, see Fig. 9; 3:13-18), or
- a melt feed device (vacuum and/or an inert gas or dry air; 3:13-30).
Regarding the preamble (e.g., for the casting of cast parts according to the permanent mold casting method), if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP §2111.02(II).
Regarding the functional language (e.g., for holding a permanent mold, which is embodied to be connected to a low-pressure permanent mold in such a way that melt may be fed to the low-pressure permanent mold in accordance with the low-pressure process, which is embodied for feeding to a gravity permanent mold, wherein the gravity permanent mold may be mounted on the retaining element), the Examiner has 

Regarding claim 4, Merrill teaches wherein the retaining element is in the form of a holding frame (combination of removable stakes 46 and plurality of cope clamps 47, see Figs. 1-8; 3:55-4:8).

Regarding claim 5, Merrill teaches wherein the retaining element (combination of removable stakes 46 and plurality of cope clamps 47, see Figs. 1-8; 3:55-4:8) is preferably so designed that it may be swiveled from a horizontal position into an inclined position around an angle of at least 45°, preferably at least 90° (see Figs. 1-7 and 4:27-67).

Regarding claim 7, Merrill teaches wherein the apparatus has a pivotably mounted tilting plate (tilt plate 45, see Figs. 1-7; 3:49-54), and the retaining element (combination of removable stakes 46 and plurality of cope clamps 47, see Figs. 1-8; 

Regarding claim 8, Merrill teaches wherein the furnace is in the form of a combined low-pressure bale-out furnace (see Figs. 8-9).

Regarding claim 9, Merrill teaches wherein the apparatus includes a column press (ram actuators 39, see Figs. 1-8; 3:31-48).

Regarding claim 10, Merrill teaches wherein there is provided a melt line (riser stalk; 3:13-30).
Regarding the functional language (e.g., for filling a low-pressure permanent mold with melt from the furnace), the Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities. 

Regarding claim 13, Merrill teaches a permanent mold (cope 36 and drag 34, see Figs. 1-8; 3:55-65) casting method for the casting of cast parts (see Figs. 1-8 and 3:7-

Regarding claim 14, Merrill teaches an apparatus for casting of cast parts, the apparatus comprising:
-	a retaining element (tilt plate 45, see Figs. 1-7; 3:49-54), the retaining element
comprising a pivot mechanism (see Figs. 1-8 and 4:27-67);
- 	a melt line (riser stalk; 3:13-30); or
-	a melt feed device (vacuum and/or an inert gas or dry air; 3:13-30)
Regarding the functional language (e.g., for securing a permanent mold, for securing the permanent mold in different positions according to different casting configurations, for feeding melt according to a low-pressure casting process to a low-pressure permanent mold secured by the retaining element according to a low-pressure casting configuration, for feeding the melt according to a gravity casting process to
a gravity permanent mold secured by the retaining element according to a gravity
casting configuration.), the Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities. 

Regarding claim 15, Merrill teaches a method for casting of cast parts, the method comprising:
-	feeding melt from a furnace (furnace 26, see Fig. 9; 3:13-18) to a permanent mold (cope 36 and drag 34, see Figs. 1-8; 3:55-65) secured by a retaining
element (tilt plate 45, see Figs. 1-7; 3:49-54) of the casting apparatus (see Figs. 1-8) according to one of a low-pressure casting configuration (vacuum and/or an inert gas or dry air; 3:13-30);
-	a melt line of the casting apparatus (riser stalk; 3:13-30) feeding the melt according to a low-pressure casting process to a low-pressure permanent mold secured by the retaining element (tilt plate 45, see Figs. 1-7; 3:49-54) according to the low-pressure casting configuration (see 3:13-30).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Merrill as applied to claim 1 above, and further in view of Shiose et al. (US 2002/0195224; hereinafter “Shiose”).
Regarding claim 11, Merrill is silent to wherein a lifting device is provided.
Shiose teaches a casting apparatus wherein a lifting device is provided for lifting a furnace upwardly so that the upper surface of the stalk 5 and the gate of the drag 1b are connected for casting (see [0001] and [0036]).
In view of Shiose’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Merrill to include wherein a lifting device is provided, as taught by Shiose, because it is an alternative means by which to connect a stalk with a casting mold for casting, and the substitution of a known element (the furnace of Merrill without a lifting device) for another known element (the furnace of Shiose with a lifting device) would have been obvious to one of ordinary skill in the art with predictable results at the time the invention was filed.
Regarding the functional language (e.g., for lifting the furnace), the Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Miura as applied to claim 1 above, and further in view of Meyer (US 2001/0050156).
Regarding claim 12, Miura is silent to wherein a bale-out device is provided, wherein the bale-out device preferably includes a robot.
Meyer teaches it is conventional to use a robot with grippers to remove a casting after a casting has solidified and the mold has been opened (see [0081]).
In view of Meyer’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Miura to include wherein a bale out device is provided, such as the robot with grippers as taught by Meyer, because it is known to utilize a robot with grippers to remove solidified castings.
Regarding the functional language (e.g., to bale out melt from the furnace in order to fill a gravity permanent mold with melt), the Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities. Furthermore, Applicant is reminded that apparatus claims are not limited by the material worked upon (e.g., melt), as per MPEP §2115.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Seaton as applied to claim 1 above, and further in view of Meyer (US 2001/0050156).

Meyer teaches it is conventional to use a robot with grippers to remove a casting after a casting has solidified and the mold has been opened (see [0081]).
In view of Meyer’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Seaton to include wherein a bale out device is provided, such as the robot with grippers as taught by Meyer, because it is known to utilize a robot with grippers to remove solidified castings.
Regarding the functional language (e.g., to bale out melt from the furnace in order to fill a gravity permanent mold with melt), the Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities. Furthermore, Applicant is reminded that apparatus claims are not limited by the material worked upon (e.g., melt), as per MPEP §2115.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Merrill as applied to claim 1 above, and further in view of Meyer (US 2001/0050156).
Regarding claim 12, Merrill is silent to wherein a bale-out device is provided, wherein the bale-out device preferably includes a robot.

In view of Meyer’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Merill to include wherein a bale out device is provided, such as the robot with grippers as taught by Meyer, because it is known to utilize a robot with grippers to remove solidified castings.
Regarding the functional language (e.g., to bale out melt from the furnace in order to fill a gravity permanent mold with melt), the Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities. Furthermore, Applicant is reminded that apparatus claims are not limited by the material worked upon (e.g., melt), as per MPEP §2115.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934.  The examiner can normally be reached on M-F 9:30-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458	.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.S.H/Examiner, Art Unit 1735                                                                                                                                                                                                        


27 August 2021
/KEVIN P KERNS/Primary Examiner, Art Unit 1735